﻿It
gives me great pleasure to convey to Mr. Razali Ismail
the heartfelt congratulations of the delegation of Niger on
his outstanding election to the presidency of the United
Nations General Assembly at its fifty-first session. His
election is testimony to the high esteem and prestige
enjoyed by his country, Malaysia, in international affairs
for its contribution to the attainment of the ideals of our
Organization. It is also recognition of the fact that he is
a seasoned diplomat and a man of great experience.
I extend my congratulations to the other officers of
the Assembly, and we assure Mr. Razali of the full
cooperation of the delegation of Niger in the discharge of
his duties. I should like to convey to his predecessor,
Mr. Diogo Freitas do Amaral of Portugal, our great
pleasure at, and our compliments on, the excellent job he
did during his presidency.
The President of the Republic of Niger, General
Ibrahim Maïnassara Barré, reaffirms his unreserved
support for and encouragement to the Secretary-General,
Mr. Boutros Boutros-Ghali, for his tireless efforts for
peace and development. As the Assembly knows, this
support was demonstrated to the Secretary-General at the
recent Summit of Heads of State and Government of the
Organization of African Unity (OAU), when my country
joined the unanimous tribute to him.
I know that my country’s decision to propose one of
our sons as a possible candidate for the post of Secretary-
General has given rise to much comment. Let me here
make it clear that Mr. Hamid Algabid, the candidate in
question, is simply a “candidate for the candidacy”. In
other words, if in the coming weeks no veto opposes the
re-election of Mr. Boutros Boutros-Ghali as Secretary-
General, Africa would only stand to gain. It would be
perfectly normal for a son of our continent, who is just as
qualified as his predecessors, to enjoy, as they did, a
second mandate at the head of our distinguished
Organization.
The annual session of the General Assembly gives
my country an opportunity to renew its faith in the ideals
and principles of the United Nations Charter. The fiftieth
anniversary of our Organization, which we
commemorated last year, gave us an opportunity to look
at the progress made and to define the priorities on which
we should focus. Among those priorities is joint action by
the international community to reduce the economic
imbalance between the nations of the North and the
nations of the South. Unfortunately, the map of economic
24


and social development of the world contains a geography
of contrasts and disparities, although there were reasonable
hopes that the end of the cold war would facilitate the
mobilization of the international community for
development.
Everywhere, and more specifically in the countries of
the South, poverty is the greatest threat to political stability
and social cohesion. The destitution of the shanty towns,
the destitution of the street children, and absolute poverty
are a disgrace to us all, and they will be as long as we see
marginalization as inevitable. As the Director-General of
the United Nations Educational, Scientific and Cultural
Organization, Frederico Mayor, stated so well:
“From poverty to marginalization, from
marginalization to exclusion: this is how the most
fertile breeding ground for violence is created.”
It is this violence which we must avoid, by offering
better alternatives to the peoples to whom we are
responsible — most particularly in Africa. Indeed, this
continent shows signs of being a land full of vitality,
capable of major economic achievements, if the
international community gives us a chance and the
resources. Accordingly, the commitments jointly entered
into in the United Nations New Agenda for the
Development of Africa in the 1990s are as relevant as ever.
And more than ever they require that greater efforts be
made for Africa by other members of the international
community.
The question of external debt, and in particular the
question of multilateral debt, which was given special
attention at the G-7 summit in Lyon deserves radical,
urgent treatment. Niger fully supports the recommendations
adopted at the mid-term review of the United Nations New
Agenda for the Development of Africa. We welcome the
launching on 15 March 1996 of the United Nations System-
wide Initiative on Africa. We hope that this programme,
which is in any case an important framework for
cooperation, will make it possible to ensure sustainable
economic and social development in Africa.
Official Development Assistance — quite rightly
identified as one of the main conditions for the
revitalization of the African countries — should be
increased to the level indicated in the resolutions adopted
on this subject. At the upcoming Singapore meeting of the
World Trade Organization appropriate follow-up action
should be taken to ensure that the rights and interests of all
countries, and in particular of the African countries, be
protected. Likewise, the provision of technical and
financial assistance to implement horizontal and vertical
policies to diversify exports will give African countries
the means for greater economic independence.
Since the end of the cold war, our Organization has
certainly had some success in the maintenance of
international peace and security. Among these successes
was the coming into being of a democratic and multiracial
South Africa and the end of the disastrous war in
Mozambique. We have also made significant progress in
the peace process in Angola, in the crisis in the Middle
East and in the former Yugoslavia, in particular the
holding a few days ago of elections in Bosnia and
Herzegovina. Niger is following closely the efforts
undertaken by the authorities in Rwanda to overcome the
aftermath of the tragic events we all witnessed and in
particular to consolidate national reconciliation and lasting
peace.
The situation in Liberia has seen a change for the
better after the recent Economic Community of West
African States (ECOWAS) summit devoted to that
country. Niger supports the recommendations which
emerged from it and has decided, despite our own
financial difficulties, inter alia, to strengthen the structure
of the ECOWAS Monitoring Group (ECOMOG) in
Liberia by sending a contingent of about 500 men. My
country believes, however, that these efforts will only be
successful with the valuable support of the international
community, which inter alia must honour its
commitments to this country.I take this opportunity to
commend the tireless efforts made in Liberia by Nigeria,
the great friend and brother of Niger.
Somalia also deserves support. My country has been
following with great interest the evolution of the situation
in Western Sahara and hopes for a resumption of dialogue
between the two main protagonists there so that, in the
near future, efforts by made by the United Nations will
finally lead to the self-determination referendum which
the international community hopes to see. Concerning the
sanctions imposed on Libya, Niger believes that the
constructive proposals made by the authorities of that
country provide a serious basis for negotiations to resolve
that crisis, the consequences of which are adversely
affecting the Libyan people as well neighbouring
countries.
In the Middle East, for three years now, considerable
progress has been made on the path to peace. Until
recently, President Arafat, living among his own people,
25


was developing a dialogue with his former enemies that,
while certainly difficult, was also useful. With the support
of the international community, that dialogue must go on.
But unfortunately, since the return of the right wing to
power in Israel, all hopes seem to have been dashed. Our
Organization must shoulder its responsibilities and do
everything in its power to stop the Middle East from
plunging into a new war with unforeseeable consequences.
If the State of Israel has the right to exist and to live in
peace, the same goes for all States in the region —
beginning with Palestine.
Niger is similarly concerned about the serious situation
in Jammu and Kashmir and hopes that the international
community will discuss it further. It is indispensable that in
that region of the world as well, and with the
encouragement of all countries of good will, that wisdom
and dialogue prevails, so that in the near future the people
of Kashmir can finally exercise freely their inalienable right
to self-determination.
Disarmament and the non-proliferation of weapons of
mass destruction, including nuclear weapons, have a central
role to play in conflict prevention and the promotion of
peace and economic and social development. This is why
Niger renews its appeal for universal accession to
international conventions and treaties that relate to weapons
of mass destruction, and in particular to the cornerstone
treaty: the Treaty on the Non-Proliferation of Nuclear
Weapons.
Further efforts should be made to control conventional
weapons and, generally speaking, to establish confidence-
building measures among States. The signing of the Treaty
of Pelindaba, on the creation of a nuclear-weapon free zone
in Africa, was a source of legitimate pride. My country
welcomes the adoption here in New York of the important
Comprehensive Nuclear-Test-Ban Treaty, which finally puts
an end to the fears of millions of human beings for their
lives and for their environment. It is certainly a significant
step towards nuclear non-proliferation. Niger was among
the sponsors of the resolution submitted by Australia, and
will be signing the Treaty in the near future. We hope that
this stage, which puts an end to the risks of horizontal
proliferation, will lead to a substantial reduction in existing
arsenals.
Finally, as in previous years, my country will join in
initiatives to be taken to combat illicit trafficking in small
arms. It will also join the increasingly unanimous
condemnation by the international community of the
manufacture and use of those deadly devices: anti-
personnel landmines.
The building of a better world, which is our common
goal, is still dependent on the establishment of
international relations based on the principle of
cooperation and human solidarity. We have had major
discussions on this subject: in Rio on the environment, in
Cairo on population, in Copenhagen on social
development, in Beijing on the promotion of women, in
Istanbul on human settlements, and soon, in Rome, on
food. All the concerns of humanity have been taken into
account in the many important recommendations which
emerged from those conferences and which outlined a
vision of a better world. We believe that only genuine
human solidarity can transform that vision into reality.
Before concluding, I would like to provide an
overview of the political solution in my country. Niger is
one of the African countries which, early on, chose the
path of democracy. In less than five years, it has tried
everything: a national conference, democratic transition,
and free and transparent elections which established the
institutions of our Third Republic. Following the dismissal
of the Government by the National Assembly, and the
dissolution of that Assembly by the President of the
Republic, the ensuing elections brought about the victory
of the opposition and the establishment of a power-
sharing regime marked by institutional instability in which
the higher interests of the country were sidelined. The
resulting paralysis of State structures prompted the army
to seize power. Understand me clearly: I have no wish to
justify military coups d’état. But in Niger, the putsch was
the lesser evil. At least that is how it was perceived by
the people of Niger, who spontaneously organized
demonstrations in support of the new regime.
As I speak to you now, Niger, having elected a new
President, General Ibrahim Baré Maïnassara, is now
preparing for legislative elections. The Government is
doing this in cooperation with the opposition, which only
last week finally agreed to hold discussions with the
representatives of the presidential party and to define with
it the conditions for organizing future popular elections.
The two parties have agreed to abandon sterile polemics
and to create the calm conditions so necessary to work
effectively in the higher interests of Niger.
This shows that Africa in general, and Niger in
particular, is not allergic to democracy. But in the matter
at hand, what my country wants is to be given the
opportunity to build to its democratic system — based,
26


without question, on respect for human rights and
freedoms — at its own pace, taking into account its own
political, economic, social and cultural context. And I
venture here to say that one of the dominant features of
African culture is that we do not turn public administration
into a dichotomy between those in power and the
opposition, between those responsible for running the
country and those who are excluded from that process. In
Africa, we do everything together. We work together, we
eat together and we manage things together. Of course, in
the interest of the human community to which everyone
belongs, everyone should know his rightful place in this
process and everyone should play the role he has been
given.
In this regard, I would like to add that even just in
our subregion, West Africa, there are several examples of
countries that have understood this process and that are
fruitfully applying it on a daily basis. This is the case of
Senegal and Burkina Faso. Let us try to find in our
culture — or better in our cultures — all the elements
that can enable our countries to establish a viable,
properly adapted democracy, while also rejecting
categorically any kind of ready-to-wear democracy that
might be foisted upon us.
In conclusion, allow me to reaffirm Niger’s faith in
the ideals of the United Nations and in its ability to find
in the solidarity of all its Members appropriate responses
to the new challenges facing humanity.